John I. Purtle, Justice, concurring in part; dissenting in part. Although I agree that the chancellor was justified in finding the petitioner guilty of contempt for willfully failing to make timely support payments, I would reach a different result with respect to the second citation. I would issue the writ of prohibition on the contempt citation concerning the alleged profane statement of the petitioner to his wife out of the presence of counsel or the court. I realize that prohibition is not proper when appeal is an adequate remedy. However, in the present case it is my opinion that the second citation is so unsupported by the facts that it would be an undue burden to force the petitioner to appeal this contempt citation on its merits when the matter is already before us in complete detail.